AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON April 13, 2012 REGISTRATION NOS. 333-122901 811-21719 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] PRE-EFFECTIVE AMENDMENT NO. [] POST-EFFECTIVE AMENDMENT NO.245 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [] AMENDMENTNO.253 [X] INVESTMENT MANAGERS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 803 West Michigan Street Milwaukee, WI 53233 (Address of Principal Executive Offices, including Zip Code) Registrant's Telephone Number, Including Area Code: (414) 299-2295 Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 COPIES TO: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 It is proposed that this filing will become effective (check appropriate box): [] immediately upon filing pursuant to paragraph (b) of Rule 485; or [] on pursuant to paragraph (b) of Rule 485; or [] 60 days after filing pursuant to paragraph (a)(1) of Rule 485; [] on pursuant to paragraph (a)(1) of Rule 485; or [X] 75 days after filing pursuant to paragraph (a)(2) of Rule 485; or [] on pursuant to paragraph (a)(2) of Rule 485; or [] on pursuant to paragraph (a)(3) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Bridgehampton Value Strategies Fund Class/Ticker Class I ([]) PROSPECTUS June [], 2012 The Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Bridgehampton Value Strategies Fund A series of the Investment Managers Series Trust (the “Trust”) TABLE OF CONTENTS SUMMARY SECTION 1 MORE ABOUT THE FUND’S INVESTMENT OBJECTIVE, STRATEGIES AND RISKS 7 MANAGEMENT OF THE FUND 15 YOUR ACCOUNT WITH THE FUND 16 PURCHASE OF SHARES 16 DIVIDENDS AND DISTRIBUTIONS 24 FEDERAL INCOME TAX CONSEQUENCES 24 FINANCIAL HIGHLIGHTS 25 This Prospectus sets forth basic information about the Fund that you should know before investing. It should be read and retained for future reference. The date of this Prospectus is June [-], 2012. SUMMARY SECTION Bridgehampton Value Strategies Fund Investment Objective The Bridgehampton Value Strategies Fund (the “Fund”) seeks to generate equity-like returns with less downside risk than the S&P 500 Index over a 3-5 year time horizon. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class I Shares Maximum sales charge (load) imposed on purchases (as a percentage of offering price) None Maximum deferred sales charge (load) (as a percentage of the lesser of the value redeemed or the amount invested) None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% Wire fee $20 Retirement account fees (annual maintenance and redemption requests) $15 Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 1.50% Distribution (Rule 12b-1) Fee None Other expenses1 []% Total annual fund operating expenses []% Fee waiver and/or expense reimbursements2 ([]) Total annual fund operating expenses after fee waiver and/or expense reimbursements2 1.99% 1 “Other expenses” have been estimated for the current fiscal year. 2 The Fund’s advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that total annual fund operating expenses (excluding taxes, leverage interest, brokerage commissions, dividend and interest expenses on short sales, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation) do not exceed 1.99% of average daily net assets of the Fund. This agreement is in effect until December 31, 2013, and it may be terminated before that date only by the Trust’s Board of Trustees. The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid for three years from the date of any such waiver or payment. 1 Example This example is intended to help you compare the costs of investing in the Fund with the costs of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years $[] $[] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. The Fund is newly-created and, as a result, does not yet have a portfolio turnover rate. Principal Investment Strategies The Fund pursues its investment objective by employing a combination of directional (primarily long-biased) and market neutral arbitrage trading strategies that principally entail investments in common stock, convertible securities, and debt securities issued by companies of any market capitalization, primarily in the United States. By implementing these strategies, the Fund’s investment advisor, Bridgehampton Capital Management LLC (“the Advisor”), seeks risk-adjusted returns for the Fund that are favorable compared to the S&P 500 Index. The Advisor will attempt to generate favorable returns for the Fund by using its value investing philosophy as the primary lens for identifying various inefficiencies in equity and fixed income markets. Some of these inefficiencies include misinterpretation of financial data by market participants, under- or over-pricing of volatility, and mis-pricing of bankruptcy risk and liquidity risk. The Advisor believes that inefficiencies will exist regardless of the current direction of the relevant markets. In this sense, these offsetting or “arbitrage” trades that seek to capitalize on market inefficiencies are “market neutral.”Examples of these trading strategies include: convertible arbitrage (e.g., taking a long position in a convertible bond and shorting the related stock); intra-capital structure arbitrage (taking securities of the same issuer outside the framework of convertible arbitrage, including by establishing paired long and short positions); and corporate event arbitrage (trading an issuer’s securities in anticipation of the outcome of some corporate event, decision, or regulatory approval). In general, in implementing a market-neutral strategy the Advisor will seek trades for the Fund that consist of a pair of related securities. In these trades, the relatively undervalued security will be purchased outright and the relatively overvalued security will be sold short, although there are other permutations available to the Advisor. As a result of its investment analysis, the Advisor anticipates that it will also identify favorable investment opportunities for the Fund in equity and fixed income securities that are worth pursuing outside of any market-neutral strategy. These “directional” investments will therefore reflect the Advisor’s assessment that the Fund should hold certain stocks and bonds – not only because of the profit potential identified in those particular securities, but also in order to capture risk premiums associated with owning assets over time. The Fund is “non-diversified” under the Investment Company Act of 1940 (the “1940 Act”), which means that it may invest more of its assets in fewer positions than a “diversified” mutual fund. The Advisor expects that a majority of the Funds directional trades will be in long positions. However, the Fund 2 may also take a short position in a security when the Advisor believes that the security is overvalued at its current market price. The Fund may purchase distressed securities as part of its strategies, including debt securities that are rated below investment-grade or that are unrated (i.e., “junk” bonds). Investments in junk bonds are speculative in nature and often trade at a substantial discount to their face value because the market perceives a high likelihood that their issuers will default. The Fund’s investments in junk bonds may comprise a significant portion of its portfolio. In addition, the Fund may borrow funds or obtain other forms of leverage (e.g., by entering into short sales) in connection with implementing its investment strategies, subject to applicable regulatory limits and related SEC guidance on asset coverage. The Fund also may invest up to 25% of its portfolio in the securities of companies organized, headquartered, or doing a substantial amount of business outside the United States. These investments may include purchases of American Depositary Receipts. Certain parts of the Fund’s investment strategy will involve active and frequent trading. As a result, the Fund’s portfolio turnover is expected to exceed 100% on an annual basis, which will result in the Fund incurring transaction costs that detract from performance and affect the tax treatment of the Fund’s gains. When the Advisor believes that current market, economic, political, or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may invest up to 100% of its assets in cash, cash equivalents, or debt instruments issued by entities that carry an investment-grade rating by a Nationally Recognized Statistical Rating Organizations. When the Fund takes a temporary defensive position, the Fund may not achieve its investment objective. Principal Risks of Investing The Fund’s principal risks are mentioned below. Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Equity Risk.The value of the equity securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. Convertible Securities Risk.The value of a convertible security is influenced by changes in interest rates, with investment value declining as interest rates increase and increasing as interest rates decline. The credit standing of the issuer and other factors also may have an effect on a convertible security’s investment value. In the event of a liquidation of the issuing company, holders of convertible securities would be paid before the company’s common stockholders, although generally after senior bondholders and banks. Fixed Income Risk.Prices of fixed income securities tend to move inversely with changes in interest rates and credit spreads. Typically, a rise in rates will adversely affect fixed income security prices and, accordingly, the Fund’s returns and share price. In addition, the Fund may be subject to “call” or “extension” risk. Call risk is the risk that, during a period of falling interest rates, the issuer may redeem a security by repaying it early, which may reduce the Fund’s income if the proceeds are reinvested at lower interest rates. Extension risk occurs during a rising interest rate environment because certain obligations will be paid off by an issuer more slowly than anticipated, causing the value of those securities held by the Fund to fall. Credit risk may increase or decrease the value of the security through a change in credit spreads depending on credit conditions present in the market as a whole or as a result of conditions at the individual issuer. Below Investment Grade Risk.Debt securities rated below investment grade (often called “junk bonds”) generally have greater credit risk than higher-rated securities. Companies issuing high yield, fixed-income securities are less financially strong, are more likely to encounter financial difficulties and are more vulnerable to changes in the economy than those companies with higher credit ratings. The Fund may invest in lower quality debt instruments that are issued by firms that are entering (or likely to enter) or emerging from bankruptcy. There may be limited markets for these securities. 3 Quantitative Analysis Risk.As part of its trading strategies, the Advisor uses quantitative analytical tools to identify potential investments for the Fund. While these tools are intended to identify favorable trading opportunities for the Fund, there can be no guarantee that they will be successful in doing so. In addition, the Advisor’s quantitative analytical tools rely in part on historical information concerning statistical correlations and other factors relevant to the Fund’s investment strategies. It is possible that, in the future, events may occur that contradict or are not contemplated within the parameters of the Advisor’s quantitative tools. In those scenarios, the Advisor’s quantitative tools may not perform as intended, which could adversely affect the Fund’s performance. In addition, the ability of the Advisor’s quantitative tools to deliver favorable results for the Fund may be impaired to the extent that other participants in the same markets employ similar tools to identify investment opportunities. Risks of Financial Market Volatility.The Advisor’s market-neutral arbitrage strategies generally seek favorable returns for the Fund by exploiting market volatility in some fashion. It is possible, however, that continued high levels of volatility, or periods of low volatility, could disrupt those strategies and adversely affect the Fund’s performance. Convertible Arbitrage Risk. In convertible arbitrage transactions, there is a risk that the perceived mispricing of related securities may not be corrected by movements in market prices. This risk arises from a variety of factors, including corporate actions (e.g., takeovers and special dividend payments) and lack of trading interest or capacity by other market participants. Corporate Event Arbitrage Risk.In pursuing its market-neutral arbitrage strategies, the Fund may purchase a security in connection with the announcement of a merger, tender offer, exchange offer, or other similar transaction. At the time of purchase, the security will have generally risen to a significant premium over its market price prior to the announcement. If the announced transaction is not consummated, the market price of the security will fall, usually to a level at or below the pre-announcement price. In such a scenario, the Fund is likely to experience a loss on its position. Intra-Capital Structure Arbitrage Risk.The Fund is subject to the risk, in connection with an intra-capital structure arbitrage trade, that it may not always be able to borrow a security that it sold short or to close out a short position at a particular time or at an acceptable price. There also is a risk that there may not be a sufficiently liquid market for the securities involved in these trades. In addition, management of a company may make decisions affecting the company’s capital structure that run contrary to the Advisor’s expectations at the time it entered into an arbitrage position for the Fund in that company’s securities. Market Risk.The market value of a security or instrument may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Short Sales Risk.In connection with establishing a short position in a security, the Fund is subject to the risk that it may not always be able to borrow a security, or to close out a short position at a particular time or at an acceptable price. If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss. Leveraging Risk. Certain transactions the Fund may undertake, including short positions in financial instruments, may give rise to a form of leverage. Leverage creates exposure to gains and losses in a greater amount than the dollar amount made in an investment. Leverage can magnify the effects of changes in the value of the Fund’s investments and make the Fund more volatile. 4 Asset Segregation Risk.As a series of an investment company registered with the SEC, the Fund must segregate liquid assets, or engage in other measures to “cover” open positions with respect to certain kinds of investments and trades (e.g., short sales). The Fund may incur losses on these investments (including the entire amount of the Fund’s investment in such investments) even if they are covered. Foreign Investment Risk. Transactions in securities of non-U.S. issuers (including foreign governments) and securities denominated or whose prices are quoted in non-U.S. currencies pose currency exchange risks (including blockage, devaluation and non-exchangeability) as well as a range of other potential risks which could include, depending on the country involved (and particularly with respect to emerging markets), expropriation, confiscatory taxation, political or social instability, illiquidity, price volatility and market manipulation. Foreign Exchange Risk.From time to time, a portion of the Fund’s assets may be allocated to securities denominated in currencies other than the U.S. dollar. The Fund will value its securities and other assets in U.S. dollars. The value of such assets will fluctuate with U.S. dollar exchange rates as well as with price changes of the Fund’s positions in the various local markets and currencies. Thus, an increase in the value of the U.S. dollar compared would reduce the effect of increases and magnify the effect of decreases in the prices of non-U.S. dollar securities held by the Fund. Conversely, a decrease in the value of the U.S. dollar would magnify the effect of increases and reduce the effect of decreases in the prices of the non-U.S. dollar securities held by the Fund. Warrants Risk.Warrants may lack a liquid secondary market for resale. The prices of warrants may fluctuate as a result of speculation or other factors. In addition, the price of the underlying security may not reach, or have reasonable prospects of reaching, a level at which the warrant can be exercised prudently. Options Risk.The Fund may not fully benefit from or may lose money on options if changes in their value do not correspond as anticipated to changes in the value of the underlying securities. If the Fund is not able to sell an option held in its portfolio, it would have to exercise the option to realize any profit and would incur transaction costs upon the purchase or sale of the underlying securities. Ownership of options involves the payment of premiums, which may adversely affect the Fund’s performance. Portfolio Turnover Risk.The Fund’s annual portfolio turnover rate may vary greatly from year to year, as well as within a given year. Active and frequent trading may lead to a greater proportion of the Fund’s gains being treated for federal income tax purposes as short-term capital gains (which are generally taxable as ordinary income when distributed to shareholders) or may cause the Fund to distribute taxable income to its shareholders sooner than it would have distributed income if the investments were held for longer periods of time. Frequent trading would also result in transaction costs, which could detract from the Fund’s performance. Management and Strategy Risk.Investment strategies employed by the Advisor in selecting investments for the Fund may not result in an increase in the value of your investment or in overall performance equal to other investments. The portfolio manager of the Fund, while having experience in the investment management industry, have not previously managed investments for a registered investment company. Non-Diversification Risk.The Fund is non-diversified, which means the Fund may focus its investments in the securities of a comparatively small number of issuers. Investment in securities of a limited number of issuers exposes the Fund to greater market risk and potential losses than if its assets were diversified among the securities of a greater number of issuers. Performance The bar chart and the performance table below illustrate some of the risks and volatility of an investment in the Fund for the indicated periods. 5 The Fund commenced investment operations on [], 2012, after the conversion of a limited liability company account, Bridgehampton Multi-Strategy Fund LLC, which commenced operations October 1, 2006 (the “Predecessor Account”), into shares of the Fund. From October 1, 2006 to May 7, 2010, the name of the Predecessor Account was Bridgehampton Arbitrage LLC. The bar chart and the performance table below are for the Predecessor Account prior to the commencement of the Fund’s operations. The Fund’s objectives, policies, guidelines and restrictions are, in all material respects, equivalent to those of the Predecessor Account. The returns for the Predecessor Account reflect its performance prior to the conversion into the Fund. The Predecessor Account was not registered under the 1940 Act and therefore was not subject to certain restrictions imposed by the 1940 Act on registered investment companies and by the Internal Revenue Code of 1986 on regulated investment companies. If the Predecessor Account had been registered under the 1940 Act, the Predecessor Account’s performance may have been adversely affected. The performance results of the Fund’s shares will be reported once the Fund has been in operation for one complete calendar year. Past performance before and after taxes does not necessarily indicate how the Fund will perform in the future. This bar chart shows the performance of the Predecessor Account based on a calendar year. During the period of time shown in the bar chart, the highest return for a calendar quarter was 21.58% (quarter ended 6/30/2009) and the lowest return for a calendar quarter was –17.66% (quarter ended 9/30/2011). This table shows the Predecessor Account’s average annual total returns for the periods ending December 31, 2011. The table also shows how the Predecessor Account’s performance compares with the returns on an index comprised of companies similar to those held by the Predecessor Account and by the Fund. The Fund will use the same benchmark for measuring its performance. Average Annual Total Returns as of December 31, 2011 One Year Five Year Since Inception(1) Return Before Taxes -17.37% 29.44% 33.53% Return After Taxes on Distributions(2) XXX% XXX% XXX% Return After Taxes on Distributions and Sale of Fund Shares(2) XXX% XXX% XXX% S&P 500 Index (TR)(3) (reflects no deduction for fees, expenses or taxes) 2.11% -1.24% 5.37% 1 Inception date is October 1, 2006. 2 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your tax situation and may differ from those shown. Furthermore, the after-tax returns are not relevant to those who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. 3 The S&P 500 Index (TR) represents the aggregate price changes in the stocks of the largest 500 U.S. companies with dividends reinvested. Investment Advisor Bridgehampton Capital Management LLC. 6 Portfolio Manager Kenneth Lee, Managing Member and Chief Investment Officer, has been the portfolio manager of the Fund since its inception on [], 2012. Mr. Lee also was the portfolio manager of the Predecessor Account from its inception on October 1, 2006 through its conversion into shares of the Fund. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts $25,000 $25 Traditional and Roth IRA Accounts $2,000 $25 Automatic Investment Plan $25,000 $25 Gift Account For Minors $2,000 $25 Fund shares are redeemable on any business day by written request or by telephone. Tax Information The Fund intends to make distributions that may be taxed as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. MORE ABOUT THE FUND’S INVESTMENT OBJECTIVE, STRATEGIES AND RISKS Investment Objective The Bridgehampton Value Strategies Fund (the “Fund”) seeks to generate equity-like returns with less downside risk than the S&P500 over a 3-5 year time horizon. The Fund’s investment objective is not fundamental and may be changed by the Board of Trustees without shareholder approval. The Fund must provide shareholders with 60 days’ prior notice before changing its objective. There can be no guarantee that the Fund will achieve its investment objective. The Fund is “non-diversified” under the 1940 Act, which means that it may invest more of its assets in fewer positions than “diversified” mutual funds. Principal Investment Strategies The Fund pursues its investment objective by employing a combination of directional (primarily long-biased) and market neutral arbitrage trading strategies that principally entail investments in common stock, convertible securities, and debt securities issued by companies of any market capitalization, primarily in the United States. By implementing these strategies, the Fund’s investment advisor, Bridgehampton Capital Management LLC (“the Advisor”), seeks risk-adjusted returns for the Fund that are favorable compared to the S&P 500 Index. The Advisor anticipates that, over time, the Fund’s portfolio will generally exhibit a bias toward long or partially-hedged positions in equity and fixed income securities. The Advisor also expects that the Fund’s combination of market-neutral and directional trading strategies will result in a portfolio with returns that will generally be less volatile than the performance of the S&P 500 Index over the same time periods. Market-Neutral Arbitrage Strategies The Advisor will attempt to generate favorable returns for the Fund by using its value investing philosophy as the 7 primary lens for identifying various inefficiencies in equity and fixed income markets. Some of these inefficiencies include misinterpretation of financial data by market participants, under- or over-pricing of volatility, and mis-pricing of bankruptcy risk and liquidity risk. In general, in implementing a market-neutral strategy the Advisor will seek trades for the Fund that consist of a pair of related securities. In these trades, the relatively undervalued security will be purchased outright and the relatively overvalued security will be sold short, although there are other permutations available to the Advisor. The Advisor believes that inefficiencies will exist regardless of the current direction of the relevant markets. In this sense, these offsetting or “arbitrage” trades that seek to capitalize on market inefficiencies are “market neutral.”Because arbitrage strategies involve trades that are intended to be market-neutral, the Advisor anticipates that the associated profits and losses with them will be dictated to a greater extent by how the Advisor structures the Fund’s trades than by the price movements of the market as a whole. Examples of these arbitrage trading strategies include the following: • Convertible Arbitrage.In their most common form, convertible arbitrage trades involve taking a long position in a convertible bond – which, in most cases, is a combination of a corporate bond and an equity call warrant – and shorting the related stock. At times, the Advisor may identify convertible securities that trade for less than their two components (i.e., the bond and the warrant) would trade for in their respective markets. In such a scenario, the Fund may purchase the convertible security and sell short the stock in way that effectively “strips out” the equity component of the convertible securities and leaves, as the net effect, an attractively priced corporate bond. The Fund may also enter into convertible arbitrage trades involving equity-linked securities besides convertible bonds. The Advisor expects that, over the long term, convertible arbitrage trades will constitute the largest portion of the Fund’s market-neutral arbitrage positions. • Intra-Capital Structure Arbitrage.Intra-capital structure arbitrage involves trading securities of the same issuer outside the framework of convertible arbitrage. In such a trade, the Fund may, for example, purchase a fixed income security that the Advisor believes to be relatively under-priced and sell short a fixed income security that the Advisor believes to be relatively over-priced. The Advisor will seek favorable arbitrage opportunities based on its assessment of a variety of factors, including differences in seniority, current yield, yield to maturity, duration, convertibility, callability, and collateral requirements. The Advisor may also employ one or more equity, warrant or listed options of the same company in such a trade, with or without the fixed income component. The Advisor anticipates that some intra-capital structure trades may have positive “carry” (i.e., a positive interest rate differential) or other income-producing characteristics that should benefit the Fund. • Corporate Event Arbitrage.Corporate event arbitrage – sometimes also known as “special situation” investing – involves the Fund trading an issuer’s securities in anticipation of the outcome of some corporate event, decision, or regulatory approval. One example of this technique involves the simultaneous purchase and sale of the stock of two merging companies in an effort to profit from any discount in the price of the target company’s stock before the closing of a merger.Typically, the target company’s stock will trade at a discount to the amount being paid by the acquirer because the success of the deal is uncertain. The amount of the discount will generally reflect the risks of the deal falling through and the subsequent expectations for the stock prices of both companies. In addition, there are often factors such as liquidity, ability to take market risk, and borrowing constraints that can inflate the risk premium paid by the market to an investor making these trades. There may be periods of time when the Advisor determines that it is not advisable for the Fund to engage in any trades involving market-neutral arbitrage strategies. 8 Directional Investment Strategies As a result of its investment analysis, the Advisor anticipates that it will identify favorable investment opportunities for the Fund in equity and fixed income securities that are worth pursuing outside of any market-neutral strategy. These “directional” investments will therefore reflect the Advisor’s assessment that the Fund should hold certain stocks and bonds – not only because of the profit potential identified in those particular securities, but also in order to capture risk premiums associated with owning assets over time. The Fund may seek to hedge some risks associated with these long positions by holding other long or short positions. The Advisor anticipates that it will select securities in this manner on their own investment merit, although the Advisor may consider market and economic factors in assessing whether and how much of the Fund’s assets to invest a particular long position. The Advisor expects that a majority of the Funds directional trades will be in long positions. However, the Fund may also take a short position in a security when the Advisor believes that the security is overvalued at its current market price. Other Considerations Relating to the Fund’s Strategies The Fund may purchase a convertible security when the issuer’s stock is performing poorly. In these circumstances, the Advisor seeks to identify convertible securities with prices that have lost a meaningful relationship to the performance of the related stocks and that begin to behave more like conventional bonds. In the Advisor’s view, those convertible securities offer attractive yields. The Advisor also believes that those convertible securities are attractive investments because they include an added “call” option that will become available if the price of the related stocks recovers. The Fund may also purchase other debt instruments trading at a discount to par but have takeover protection provisions that allow the holder of the option to “put” the bond back to the company under certain circumstances, if the Advisor believes that the option has been undervalued or ignored by the market. The Fund may purchase distressed securities as part of its market-neutral arbitrage or directional trading strategies, including debt securities that are rated below investment-grade or that are unrated (i.e., “junk” bonds). Investments in junk bonds are speculative in nature and often trade at a substantial discount to their face value because the market perceives a high likelihood that their issuers will default. The Advisor seeks to identify opportunities for the Fund to invest in distressed debt securities that may have a significant recovery or negotiation value in bankruptcy. The Fund’s investments in junk bonds may comprise a significant portion of its portfolio. The Fund may borrow funds or obtain other forms of leverage (e.g., by entering into short sales) in connection with implementing its investment strategies, subject to applicable regulatory limits and related SEC guidance on asset coverage for certain types of investments with embedded leverage. Certain parts of the Fund’s investment strategy will involve active and frequent trading. As a result, the Fund’s portfolio turnover is expected to exceed 100% on an annual basis, which will result in the Fund incurring transaction costs that detract from performance and affect the tax treatment of the Fund’s gains. The Fund may invest up to 25% of its portfolio in the securities of companies organized, headquartered, or doing a substantial amount of business outside the United States. These investments may include purchases of American Depositary Receipts, which are negotiable receipts issued by a U.S. bank or trust company that evidence ownership of securities in a foreign company deposited with such bank or trust company’s office or agent in a foreign country. The Advisor’s Investment Process The Advisor identifies potential investments for the Fund from a variety of sources, including its monitoring of particular securities and market events (e.g., mergers and new issuance activity) and, to a lesser extent, research reports. In this regard, the Advisor relies extensively on its proprietary research tool, the Capital Structure Rating Engine (“CSRE”), to identify and evaluate a large number of potential investments. The CSRE incorporates the Advisor’s investment philosophy and therefore enhances the Advisor’s ability to identify potential investment opportunities to further the Fund’s investment objective. 9 If the Advisor deems an opportunity identified from these sources as worthy of further investigation, it will undertake a detailed quantitative analysis of a given issuer or instrument, including as assessment of factors such as price-to-earnings ratios, leverage, cash flow and relative value. Any potential investment that survives this quantitative analysis is subject to further reviews that focus on an issuer’s fundamentals and future prospects, the quantitative and structural characteristics of a security, and other relevant considerations. The Advisor may also analyze the performance of an issuer or a security under various financial, economic, or market scenarios before determining whether to invest the Fund’s assets in the opportunity. The Advisor will have considerable discretion, within applicable regulatory limits, to determine the size of each position in the Fund’s portfolio. For this purpose, the term “position” can refer to a single security (as in the case of a long-only, directional position) or a pair or group of securities (as in the case of market-neutral arbitrage trade). In doing so, the Advisor will generally consider whether the size of a particular position is appropriate for the Fund’s pursuit of its investment objective based on its assessment of the Fund’s potential exposure to loss (which in turn may rest on certain assumptions). The Advisor will also consider other factors in managing the Fund’s portfolio, including correlations between various positions, leverage, long exposure, and margin requirements. The Advisor will generally seek to sell or begin unwinding a position in the Fund’s portfolio if it concludes that it would not to enter into that position for the Fund based on current prices. In addition, the Advisor will typically consider tax implications, transaction costs, liquidity constraints, and holding period restrictions in seeking to sell or unwind a position for the Fund. Temporary Defensive Measures When the Advisor believes that current market, economic, political, or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may invest up to 100% of its assets in cash, cash equivalents, or debt instruments issued by entities that carry an investment-grade rating by a national ratings agency. When the Fund takes a temporary defensive position, the Fund may not achieve its investment objective. Principal Risks of Investing The Fund’s principal risks are mentioned below. Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. • Equity Risk.The value of equity securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. The stock market has been subject to significant volatility recently which has increased the risk associated with an investment in the Fund. Common stock of an issuer in the Fund’s portfolio may decline in price if the issuer fails to make anticipated dividend payments because, among other reasons, the issuer of the security experiences a decline in its financial condition. Common stock is subordinated to preferred stocks, bonds and other debt instruments in a company’s capital structure, in terms of priority with respect to corporate income, and therefore will be subject to greater dividend risk than preferred stocks or debt instruments of such issuers. In addition, while broad market measures of common stocks have historically generated higher average returns than fixed income securities, common stocks have also experienced significantly more volatility in those returns. • Convertible Securities Risk.The value of a convertible security is influenced by both the yield of non-convertible securities of comparable issuers and by the value of the underlying common stock. The value of a convertible security viewed without regard to its conversion feature (i.e., strictly on the basis of its yield) is sometimes referred to as its “investment value.” A convertible security’s investment value tends to decline as prevailing interest rate levels and credit spreads increase. Conversely, a convertible security’s investment value increases as prevailing interest rate levels decline and company specific or prevailing credit spreads decline. However, a convertible security’s market value will also be influenced by its “conversion value,” which is the market value of the underlying common stock that would be obtained if the convertible security were converted. A convertible security’s conversion value tends to increase as the price of the underlying common 10 stock increases, and decrease as the price of the underlying common stock decreases. As the market price of the underlying common stock declines such that the conversion value is substantially below the investment value of the convertible security, the price of the convertible security tends to be influenced more by the yield of the convertible security. Thus, it may not decline in price to the same extent as the underlying common stock. If the market price of the underlying common stock increases to a point where the conversion value approximates or exceeds the investment value, the influence on the convertible security of the market price of the underlying common stock increases. In the event of a liquidation of the issuing company, holders of convertible securities would be paid before the company’s common stockholders, although generally after senior bondholders and banks. • Fixed Income Risk.Prices of fixed income securities and credit spreads tend to move inversely with changes in interest rates. Typically, a rise in rates will adversely affect fixed income security prices and, accordingly, the Fund’s share price. The longer the effective maturity and duration of the Fund’s portfolio, the more the Fund’s share price is likely to react to interest rates. Some fixed income securities give the issuer the option to call, or redeem, the securities before their maturity dates. If an issuer calls its security during a time of declining interest rates, the Fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. During periods of market illiquidity or rising interest rates, prices of callable issues are subject to increased price fluctuation. In addition, the Fund may be subject to extension risk, which occurs during a rising interest rate environment because certain obligations will be paid off by an issuer more slowly than anticipated, causing the value of those securities held by the Fund to fall. Credit risk may increase or decrease the value of the security through a change in credit spreads, depending on credit conditions present in the market as a whole or as a result of conditions at the individual issuer. • Below Investment Grade Risk.Debt securities rated below investment grade (often called “junk bonds”) generally have greater credit risk than higher-rated securities. Companies issuing high yield, fixed income securities are less financially strong, are more likely to encounter financial difficulties and are more vulnerable to changes in the economy than those companies with higher credit ratings. These factors could affect such companies’ abilities to make interest and principal payments and ultimately could cause such companies to stop making interest and/or principal payments. In such cases, payments on the securities may never resume, which would result in the securities owned by the Fund becoming worthless. The Fund may invest in lower quality debt instruments that are issued by firms that are entering (or likely to enter) or emerging from bankruptcy. There may be limited markets for these securities. • Quantitative Analysis Risk.The Advisor uses quantitative analytical tools to identify potential investments for the Fund. While these tools are intended to identify favorable trading opportunities for the Fund, there can be no guarantee that they will be successful in doing so. In addition, the Advisor’s quantitative analytical tools rely in part on historical information concerning statistical correlations and other factors relevant to the Fund’s investment strategies. It is possible that events may occur that contradict or are not contemplated within the parameters of the Advisor’s quantitative tools. As a result, there is a risk that the Advisor’s quantitative tools may not perform as intended. In addition, the utility of the Advisor’s quantitative tools may be impaired if other participants in the same markets employ similar techniques. • Risks of Financial Market Volatility.In recent years, the financial markets have experience high levels of volatility. The Advisor’s market-neutral arbitrage strategies generally seek favorable returns for the Fund by exploiting market volatility in some fashion. It is possible, however, that continued high levels of volatility, or periods of low volatility, could disrupt those strategies and adversely affect the Fund’s performance. It is possible, however, that continued high levels of volatility, or periods of low volatility, could disrupt those strategies and adversely affect the Fund’s performance. 11 • Convertible Arbitrage Risk. In convertible arbitrage transactions, there is a risk that the perceived mispricing of related securities may not be corrected by movements in market prices. This risk arises from a variety of factors, including corporate actions (e.g., takeovers and special dividend payments) and lack of trading interest or capacity by other market participants. Difficulty in borrowing stock and lack of immediate convertibility pose additional risks. • Corporate Event Arbitrage Risk.In pursuing its market-neutral arbitrage strategies, the Fund may purchase a security in connection with the announcement of a merger, tender offer, exchange offer, or other similar transaction. At the time of purchase, the security will have generally risen to a significant premium over its market price prior to the announcement. If the announced transaction is not consummated, the market price of the security will fall, usually to a level at or below the pre-announcement price. In such a scenario, the Fund is likely to experience a loss on its position. Mergers and other announced transactions may not be consummated for a variety of reasons, including: Successful Takeover Defense.The target, through legal or other means, may successfully defend itself from an unwanted suitor and remain independent even though the offer price represents a premium to where the target’s stock subsequently trades. Decline in Financial Performance.A decline in the financial performance of the target or the acquirer could affect the willingness or ability of the parties to complete a transaction and result in its termination. Rise in Interest Rates.An increase in interest rates during a period when a transaction is pending may increase the financial costs of the acquisition and/or may reduce the earnings of the target or the acquirer, either of which, in turn, may affect the viability of a transaction. Market Decline.A significant stock market decline may cause the acquirer to reexamine the acquisition and terminate the transaction. Regulatory Requirements.The consummation of a transaction may require formal approval by various governmental bodies, including competition and securities authorities in the United States and abroad. Any decision by these authorities to delay approval of a transaction could have a material adverse effect on the consummation and timing of a transaction, as would a decision not to issue the necessary approvals. Market Risk.A common result of the consummation of a risk arbitrage transaction is the receipt of other securities in mergers or exchange offers, as opposed to cash. The holding of a position in the form of securities, as opposed to cash, could, if not properly hedged, result in a decline of the value of the position, depending upon the market’s general performance and other factors. Liquidity.Securities held as part of a corporate event arbitrage positions may not be readily available for trading. • Intra-Capital Structure Arbitrage Risk.In attempting to implement its intra-capital structure arbitrage strategy, the Fund is subject to the risk that it may not always be able to borrow a security that it sold short on the expectation that it was relatively over-priced or to close out a short position at a particular time or at an acceptable price. There also is a risk that there may not be a sufficiently liquid market for the securities involved in intra-capital structure arbitrage trades. It is also possible that the management of a company may make decisions affecting the company’s capital structure that run contrary to the Advisor’s expectations at the time it entered into an arbitrage position for the Fund in that company’s securities. This risk may be more acute in cases where the Fund has taken long and short positions in different share classes of an issuer. • Market Risk.The market value of a security or instrument may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic 12 conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry • Short Sales Risk.In connection with establishing a short position in a security, the Fund is subject to the risk that it may not always be able to borrow a security, or to close out a short position at a particular time or at an acceptable price. If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss. By investing the proceeds received from selling securities short, the Fund is employing leverage, which creates special risks. Furthermore, until the Fund replaces a security borrowed, or sold short, it must pay to the lender amounts equal to any dividends that accrue during the period of the short sale. In addition, the Fund will incur certain transaction fees associated with short selling. • Leveraging Risk. Certain transactions the Fund may undertake, including short positions in financial instruments, may give rise to a form of leverage. Leverage creates exposure to gains and losses in a greater amount than the dollar amount made in an investment. Leverage can magnify the effects of changes in the value of the Fund’s investments and make the Fund more volatile. Relatively small market movements may result in large changes in the value of a leveraged investment. The potential loss on such leveraged investments may be substantial relative to the initial investment therein. • Asset Segregation Risk.As a series of an investment company registered with the SEC, the Fund must segregate liquid assets, or engage in other measures to “cover” open positions with respect to certain kinds of investments and trades (e.g., short sales). By setting aside assets equal to only its net obligations under cash-settled instruments, the Fund will have the ability to employ leverage to a greater extent than if the Fund were required to segregate assets equal to the full notional amount of the instruments. The Fund may incur losses on leveraged investments (including the entire amount of the Fund’s investment in such investments) even if they are covered. The Fund reserves the right to modify its asset segregation policies in the future to comply with any changes in the positions from time to time articulated by the SEC or its staff regarding asset segregation. • Foreign Investment Risk. Transactions in securities of non-U.S. issuers (including foreign governments) and securities denominated or whose prices are quoted in non-U.S. currencies pose currency exchange risks (including blockage, devaluation and non-exchangeability) as well as a range of other potential risks which could include, depending on the country involved (and particularly with respect to emerging markets), expropriation, confiscatory taxation, political or social instability, illiquidity, price volatility and market manipulation. In addition, less information may be available regarding securities of non-U.S. issuers, and non-U.S. companies may not be subject to accounting, auditing and financial reporting standards and requirements comparable to or as uniform as those of U.S. companies. Transaction costs of investing in non-U.S. securities markets are generally higher than in the U.S. There is generally less government supervision and regulation of exchanges, brokers and issuers outside of the United States. The Advisor might have greater difficulty taking appropriate legal action in non-U.S. courts. Non-U.S. markets also have different clearance and settlement procedures which in some markets have at times failed to keep pace with the volume of transactions, thereby creating substantial delays and settlement failures that could adversely affect the Fund’s performance. • Foreign Exchange Risk.From time to time, a portion of the Fund’s assets may be allocated to securities denominated in currencies other than the U.S. dollar. The Fund will value its securities and other assets in U.S. dollars. The value of such assets will fluctuate with U.S. dollar exchange rates as well as with price changes of the Fund’s positions in the various local markets and currencies. Thus, an increase in the value of the U.S. dollar compared would reduce the effect of increases and magnify the effect of decreases in the prices of non-U.S. dollar securities held by the Fund. Conversely, a decrease in the value of the U.S. dollar 13 would magnify the effect of increases and reduce the effect of decreases in the prices of the non-U.S. dollar securities held by the Fund. The Fund may utilize currency forward contracts and options to hedge against currency fluctuations. Forward contracts and options thereon, unlike futures contracts, are not traded on exchanges and are not standardized; rather banks and dealers act as principals in these markets, negotiating each transaction on an individual basis. Forward and “cash” trading is substantially unregulated; there is no limitation on daily price movements and speculative position limits are not applicable. The principals that deal in the forward markets are not required to continue to make markets in the currencies, and these markets can experience periods of illiquidity, sometimes of significant duration. There have been periods during which certain participants in these markets have refused to quote prices for certain currencies or have quoted prices with an unusually wide spread between the price at which they were prepared to buy and that at which they were prepared to sell. In respect of such trading, the Fund is subject to the risk of counterparty failure or the inability or refusal by a counterparty to perform with respect to such contracts. • Warrants Risk.A warrant gives the holder a right to purchase, at any time during a specified period, a predetermined number of shares of common stock at a fixed price. Unlike convertible debt securities or preferred stock, warrants do not pay fixed dividends. Warrants may lack a liquid secondary market for resale. The prices of warrants may fluctuate as a result of speculation or other factors. In addition, the price of the underlying security may not reach, or have reasonable prospects of reaching, a level at which the warrant can be exercised prudently (in which case the warrant may expire without being exercised, resulting in a loss of the Fund’s entire investment therein). • Options Risk.A call option (i.e., the right to purchase a security) is typically purchased in anticipation of an increase in the value of a stock and a put option (i.e., the right to sell a security) is typically purchased in anticipation of a decrease in the value of a stock. The Fund will generally be required to pay a premium for owning an option, which may adversely affect the Fund’s performance. The Fund may not fully benefit from or may lose money on options if changes in their value do not correspond as anticipated to changes in the underlying securities. There can be no assurance that a liquid secondary market will exist for any particular option or at any particular time. For instance, there may be insufficient trading interest in certain options or trading halts, trading suspensions, or restrictions on opening transactions or closing transactions imposed by an options exchange. If the Fund is not able to sell an option held in its portfolio, it would have to exercise the option to realize any profit and would incur transaction costs upon the purchase or sale of the underlying securities. • Portfolio Turnover Risk.The Fund’s annual portfolio turnover rate may vary greatly from year to year, as well as within a given year. The portfolio turnover rate is not considered a limiting factor in the execution of investment decisions for the Fund. Active and frequent trading may lead to a greater proportion of the Fund’s gains being treated for federal income tax purposes as short-term capital gains (which are generally taxable as ordinary income when distributed to shareholders) or may cause the Fund to distribute taxable income to its shareholders sooner than it would have distributed income if the investments were held for longer periods of time. Frequent trading also increases transaction costs, which could detract from the Fund’s performance. • Management and Strategy Risk.The ability of the Fund to meet its investment objective is directly related to the Advisor’s investment strategies for the Fund. The investment process used by the Advisor could fail to achieve the Fund’s investment objective and cause your investment to lose value. The portfolio manager of the Fund, while having experience in the investment management industry, have not previously managed investments for a registered investment company. • Non-Diversification Risk.The Fund is non-diversified, which means the Fund may focus its investments in the securities of a comparatively small number of issuers. Investment in securities of a limited number of 14 issuers exposes the Fund to greater market risk and potential losses than if its assets were diversified among the securities of a greater number of issuers. Portfolio Holdings Information A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s Statement of Additional Information (“SAI”) dated [], 2012. Currently, disclosure of the Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter, in the Fund’s Annual Report and Semi-Annual Report to Fund shareholders, and in the quarterly holdings report on Form N-Q. MANAGEMENT OF THE FUND Investment Advisor Bridgehampton Capital Management LLC, is a New York limited liability company formed in 2005, and acts as the investment advisor to the Fund pursuant to an investment advisory agreement (the “Advisory Agreement”) with the Trust. The Advisor currently maintains its principal offices at 2304 Main Street, Unit B, Bridgehampton, NY 11932. The Advisor is registered with the U.S. Securities and Exchange Commission as an investment advisor and provides investment advice services to, in addition to the Fund, institutional and high net worth clients. The Advisor has approximately $57.5 million in assets under management as of December 31, 2011. Pursuant to the Advisory Agreement, the Fund pays the Advisor an annual advisory fee of 1.50% of the Fund’s average daily net assets for the services and facilities it provides, payable on a monthly basis. A discussion regarding the basis for the Board’s approval of the Advisory Agreement will be available in the Fund’s Semi-Annual Report to shareholders dated as of [], 2012. Portfolio Manager Kenneth E. Lee is the Managing Member and Chief Investment Officer of the Advisor. He has served in those positions capacities since December 2005. Prior joining to the Advisor, until March 2005, Mr. Lee was a Managing Director of Saranac Capital Management, where he managed convertible arbitrage, capital structure arbitrage and cash alternative portfolios. Mr. Lee joined Salomon Brothers Asset Management in 1998 and remained with Citigroup (which purchased Salomon) until Saranac Capital began to manage assets for Citigroup and others as a separate entity. Before entering business school and joining Salomon Brothers, Mr. Lee worked for Brown Brothers Harriman in equity research. Mr. Lee has a B.A. in History from Wesleyan University and an M.B.A. in Finance and Management from the Stern School of Business, New York University. The SAI provides additional information about the Portfolio Manager’s method of compensation, other accounts managed by the Portfolio Manager and the Portfolio Manager’s ownership of Fund securities. Fund Expenses The Fund is responsible for its own operating expenses (all of which will be borne directly or indirectly by the Fund’s shareholders), including among others, legal fees and expenses of counsel to the Fund and the Fund’s independent trustees; insurance (including trustees’ and officers’ errors and omissions insurance); auditing and accounting expenses; taxes and governmental fees; listing fees; fees and expenses of the Fund’s custodians, administrators, transfer agents, registrars and other service providers; expenses for portfolio pricing services by a pricing agent, if any; expenses in connection with the issuance and offering of shares; brokerage commissions and other costs of acquiring or disposing of any portfolio holding of the Fund and any litigation expenses. The Advisor has contractually agreed, however, to waive its fees and/or absorb expenses of the Fund to ensure that total annual fund operating expenses (excluding taxes, leverage interest, brokerage commissions, dividend and interest expenses on short sales, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation) do not exceed 1.99% of average daily net assets of the Fund. This agreement is in effect until December 31, 2013, and it may be terminated before that date only by the Trust’s Board of Trustees. 15 Any reduction in advisory fees or payment of the Fund’s expenses made by the Advisor in a fiscal year may be reimbursed by the Fund in any of the three subsequent fiscal years if the Advisor so requests. This reimbursement may be paid by the Fund if the aggregate amount of operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the current limitation on Fund expenses or the limitation on Fund expenses in effect at the time of the request. Any such reimbursement is contingent upon the Board’s subsequent review and ratification of the reimbursed amounts and may not cause the total fee paid by the Fund in a fiscal year to exceed the applicable limitation on Fund expenses. The Fund must pay current ordinary operating expenses before the Advisor is entitled to request any reimbursement of fees and/or Fund expenses. YOUR ACCOUNT WITH THE FUND Share Price The offering price of the Fund’s shares is based upon the net asset value per share (“NAV”). The NAV is determined by dividing (a) the difference between the value of the Fund’s securities, cash and other assets and the amount of the Fund’s expenses and liabilities by (b) the number of shares outstanding (assets – liabilities / # of shares NAV). The NAV takes into account all of the expenses and fees of the Fund, including management fees and administration fees, which are accrued daily. The Fund’s NAV is typically calculated as of the close of regular trading (generally, 4:00 p.m. Eastern Time) on each day that the New York Stock Exchange (“NYSE”) is open for unrestricted business. The Fund’s NAV may be calculated earlier if trading on the NYSE is restricted or if permitted by the SEC. The NYSE is closed on weekends and most U.S. national holidays. However, foreign securities listed primarily on non-U.S. markets may trade on weekends or other days on which the Fund does not value its shares, which may significantly affect the Fund’s NAV on days when you are not able to buy or sell Fund shares. In certain circumstances, the Fund employs fair value pricing to ensure greater accuracy in determining daily NAVs and to prevent dilution by frequent traders or market timers who seek to exploit temporary market anomalies. The Board has adopted procedures in the event that the Fund must utilize fair value pricing, including when reliable market quotations are not readily available, when the Fund’s pricing service does not provide a valuation (or provides a valuation that, in the judgment of the Advisor, does not represent the security’s fair value), or when, in the judgment of the Advisor, events have rendered the market value unreliable (see the discussion of fair value pricing of foreign securities in the paragraph below). Valuing securities at fair value involves reliance on the judgment of the Board (or a committee thereof), and may result in a different price being used in the calculation of the Fund’s NAV from quoted or published prices for the same securities. Fair value determinations are made in good faith in accordance with procedures adopted by the Board. There can be no assurance that the Fund will obtain the fair value assigned to a security if it sells the security. Fair value pricing may be applied to foreign securities held by the Fund upon the occurrence of an event after the close of trading on non-U.S. markets but before the close of trading on the NYSE when the Fund’s NAV is determined. If the event may result in a material adjustment to the price of the Fund’s foreign securities once non-U.S. markets open on the following business day (such as, for example, a significant surge or decline in the U.S. market), the Fund may value such foreign securities at fair value, taking into account the effect of such event, in order to calculate the Fund’s NAV. Other types of portfolio securities that the Fund may fair value include, but are not limited to:(1) investments that are illiquid or traded infrequently, including “restricted” securities and private placements for which there is no public market; (2) investments for which, in the judgment of the Advisor, the market price is stale; (3) securities of an issuer that has entered into a restructuring; (4) securities for which trading has been halted or suspended; and (5) fixed income securities for which there is not a current market value quotation. PURCHASE OF SHARES General This Prospectus offers one class of share of the Fund, designated as Class I shares. 16 To purchase shares of the Fund, you must invest at least the minimum amount indicated in the following table. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts $25,000 $25 Traditional and Roth IRA Accounts $2,000 $25 Automatic Investment Plan $25,000 $25 Gift Account For Minors $2,000 $25 Shares of the Fund may be purchased by check, by wire transfer of funds via a bank or through an approved financial intermediary (i.e., a supermarket platform, investment advisor, financial planner or consultant, broker, dealer or other investment professional and their agents) authorized by the Fund to receive purchase orders. A financial intermediary may charge additional fees and may require higher minimum investments or impose other limitations on buying and selling Fund shares. You may make an initial investment in an amount greater than the minimum amounts shown in the preceding table and the Fund may, from time to time, reduce or waive the minimum initial investment amounts. The minimum initial investment amount is automatically waived for Fund shares purchased by Trustees of the Trust and current or retired directors and employees of the Advisor and its affiliates. Additional Payments to Broker-Dealers and Other Financial Intermediaries The Advisor may pay additional compensation, out of profits derived from the Advisor’s management fee and not as an additional charge to the Fund, to certain financial institutions (which may include banks, securities dealers and other industry professionals) for the sale and/or distribution of Fund shares or the retention and/or servicing of Fund investors and Fund shares (“revenue sharing”). These payments are in addition to any distribution or servicing fees payable under the Fund’s distribution plan, any record keeping or sub-transfer agency fees payable under the Fund’s shareholder servicing plan, or other fees described in the fee table or elsewhere in the Prospectus or SAI. Examples of “revenue sharing” payments include, but are not limited to, payment to financial institutions for “shelf space” or access to a third party platform or fund offering list or other marketing programs, including, but not limited to, inclusion of the Fund on preferred or recommended sales lists, mutual fund “supermarket” platforms and other formal sales programs; granting the Advisor access to the financial institution’s sales force; granting the Advisor access to the financial institution’s conferences and meetings; assistance in training and educating the financial institution’s personnel; and obtaining other forms of marketing support. The level of revenue sharing payments made to financial institutions may be a fixed fee or based upon one or more of the following factors: gross sales, current assets and/or number of accounts of the Fund attributable to the financial institution, or other factors as agreed to by the Advisor and the financial institution or any combination thereof. The amount of these revenue sharing payments is determined at the discretion of the Advisor from time to time, may be substantial, and may be different for different financial institutions depending upon the services provided by the financial institution. Such payments may provide an incentive for the financial institution to make shares of the Fund available to its customers and may allow the Fund greater access to the financial institution’s customers. Additional Share Purchase Programs Listed below are some of the shareholder services the Fund offers to investors. For a more complete description of the Fund’s shareholder services, such as investment accounts, retirement plans, automated clearing house deposits, dividend diversification and the systematic withdrawal plan, please contact your authorized dealer. Additional Investments. Additional subscriptions in the Fund generally may be made by investing at least the minimum amount shown in the table above. Exceptions may be made at the Fund’s discretion. You may purchase additional shares of the Fund by sending a check together with the investment stub from your most recent account statement to the Fund at the applicable address on page []. Please ensure that you include your account number on the check. If you do not have the investment stub from your account statement, list your name, address and account number on a separate sheet of paper and include it with your check. You may also make additional investments in the Fund by wire transfer of funds or through an approved financial intermediary. The minimum additional investment amount is automatically waived for shares purchased by Trustees of the Trust and current or 17 retired directors and employees of the Advisor and its affiliates. Please follow the procedures described in this Prospectus. Automatic Investment Plan. If you intend to use the Automatic Investment Plan (“AIP”), you may open your account with the initial minimum investment amount. Once an account has been opened, you may make additional investments in the Fund at regular intervals through the AIP. If elected on your account application, funds can be automatically transferred from your checking or savings account on the 5th, 10th, 15th, 20th or 25th of each month. In order to participate in the AIP, each additional subscription must be at least $25, and your financial institution must be a member of the Automated Clearing House (“ACH”) network. The first AIP purchase will be made 15 days after the Fund’s transfer agent (the “Transfer Agent”) receives your request in good order. The Transfer Agent will charge a $25 fee for any ACH payment that is rejected by your bank. Your AIP will be terminated if two successive mailings we send to you are returned by the U.S. Postal Service as undeliverable. You may terminate your participation in the AIP at any time by notifying the Transfer Agent at 1-888-[]-[] at least five days prior to the date of the next AIP transfer. The Fund may modify or terminate the AIP at any time without notice. Purchases by Telephone. Investors may purchase additional shares by calling 1-888-[]-[]. If elected on your account application, telephone orders will be accepted via electronic funds transfer from your bank account through the Automated Clearing House (“ACH”) network. You must have banking information established on your account prior to making a purchase. Your shares will be purchased at the public offering price (the NAV next calculated after receipt of your purchase order plus any applicable sales charge). Dividend Reinvestment. You may reinvest dividends and capital gains distributions in shares of the Fund. Such shares are acquired at NAV (without a sales charge) on the applicable payable date of the dividend or capital gain distribution. Unless the shareholder instructs otherwise, dividends and distributions are automatically reinvested in shares of the same class of the Fund paying the dividend or distribution. This instruction may be made by writing to the Transfer Agent or by telephone by calling 1-888-[]-[]. The investor may, on the account application form or prior to any declaration, instruct that dividends and/or capital gain distributions be paid in cash or be reinvested in the Fund at the next determined NAV. If you elect to receive dividends and/or capital gain distributions in cash and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months or more, the Fund reserves the right to reinvest the distribution check in your account at the Fund’s current NAV and to reinvest all subsequent distributions. In-Kind Purchases and Redemptions The Fund reserves the right to accept payment for shares in the form of securities that are permissible investments for the Fund. The Fund also reserves the right to pay redemptions by an “in-kind” distribution of securities (instead of cash) from the Fund. In-kind purchases and redemptions are taxable events and may result in the recognition of gain or loss for federal income tax purposes. See the SAI for further information about the terms of these purchases and redemptions. Customer Identification Information To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify and record information that identifies each person who opens an account. When you open an account, you will be asked for your name, date of birth (for a natural person), your residential address or principal place of business, and mailing address, if different, as well as your social security number or taxpayer identification number. Additional information is required for corporations, partnerships and other entities. Applications without such information will not be considered in good order. The Fund reserves the right to deny applications if the application is not in good order. This Prospectus should not be considered a solicitation to purchase or as an offer to sell shares of the Fund in any jurisdiction where it would be unlawful to do so under the laws of that jurisdiction. Timing and Nature of Requests The purchase price you will pay for the Fund’s shares will be the next NAV calculated after the Transfer Agent or your authorized financial intermediary receives your request in good order. “Good order” means that your purchase 18 request includes:(1) the name of the Fund, (2) the dollar amount of shares to be purchased, (3) your purchase application or investment stub, and (4) a check payable to Bridgehampton Value Strategies Fund. All requests received in good order before 4:00 p.m. (Eastern Time) will be processed on that same day. Requests received after 4:00 p.m. (Eastern Time) will be transacted at the next business day’s NAV. All purchases must be made in U.S. dollars and drawn on U.S. financial institutions. Methods of Buying Through a broker- dealer or other financial intermediary The Fund is offered through certain approved financial intermediaries (and their agents). The Fund is also offered directly. An order placed with a financial intermediary or its authorized agent is treated as if such order was placed directly with the Fund, and will be executed at the next NAV calculated by the Fund. Your financial intermediary will hold your shares in a pooled account in its (or its agent’s) name. The Fund may pay your financial intermediary (or its agent) to maintain your individual ownership information, maintain required records, and provide other shareholder services. The financial intermediary which offers shares may require payment of additional fees from its individual clients. If you invest through your financial intermediary, the policies and fees may be different than those described in this Prospectus. For example, the financial intermediary may charge transaction fees or set different minimum investments. Your financial intermediary is responsible for processing your order correctly and promptly, keeping you advised of the status of your account, confirming your transactions and ensuring that you receive copies of the Fund’s Prospectus. Please contact your financial intermediary to determine whether it is an approved financial intermediary of the Fund or for additional information. By mail The Fund will not accept payment in cash, including cashier’s checks. Also, to prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks, money orders or starter checks for the purchase of shares. All checks must be made in U.S. dollars and drawn on U.S. financial institutions. To buy shares of the Fund, complete an account application and send it together with your check for the amount you wish to invest in the Fund to the address indicated below. To make additional investments once you have opened your account, write your account number on the check and send it together with the most recent confirmation statement received from the Transfer Agent. If your check is returned for insufficient funds, your purchase will be canceled and a $25 fee will be assessed against your account by the Transfer Agent. Regular Mail Bridgehampton Fund
